Citation Nr: 0630549	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chest pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right bundle 
branch block.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a pulmonary 
disorder, to include a nodular density in the right lung and 
scarring in the left lung.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disability, to include as secondary to a service-connected 
right knee disability.

6.  Entitlement to a compensable rating for bilateral hearing 
loss.

7.  Entitlement to an increased initial rating for a right 
ankle disability, currently rated as 10 percent disabling.

8.  Entitlement to an increased initial rating for a left 
ankle disability, currently rated as 10 percent disabling.

9.  Entitlement to an increased initial rating for a right 
knee disability, currently rated as 10 percent disabling.

10.  Entitlement to a total disability rating for 
compensation based on individual unemployability.

11.  Entitlement to an effective date earlier than July 8, 
2002, for the award of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to December 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veteran's 
Affairs (VA) Regional Office (RO) that granted service 
connection for bilateral ankle disabilities, each rated as 10 
percent disabling, and a right knee disability, rated as 10 
percent disabling, effective July 8, 2002; denied the 
veteran's claims for service connection for a right bundle 
branch block, chest pain, a right hip disability, a left eye 
condition, a pulmonary disorder, to include a nodular density 
in the right lung and scarring in the left lung, total 
disability rating for compensation based on individual 
unemployability (TDIU), and an effective date earlier than 
July 8, 2002, for the grant of service connection for a right 
knee disability; and denied his claim for an increased rating 
for bilateral hearing loss.  A February 2006 supplemental 
statement of the case continued the ratings assigned for the 
bilateral ankle disabilities.  

Service connection for a right hip disability, a left eye 
condition, a right bundle branch block, chest pain, and left 
and right lung disorders was previously denied in a July 1998 
RO decision.  Thus, although the RO has adjudicated the 
issues of entitlement to service connection on the merits, 
the question before the Board is whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  
  
In a May 2005 communication, the veteran raised new claims of 
service connection for hyperlipidemia and coronary artery 
disease.  The Board refers these claims to the RO for 
appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for a right 
bundle branch block, a left eye condition, a pulmonary 
disorder, to include a nodular density in the right lung, and 
scarring in the left lung, in addition to the issues of 
entitlement to service connection for a right hip disability 
and chest pain, and entitlement to an increased initial 
rating for a right knee disability and entitlement to a TDIU 
rating are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The claims for service connection for a right hip 
disability and chest pain were previously denied in a July 
1998 rating decision; the veteran did not appeal the 
decision.

2.  Evidence received since the July 1998 decision raises a 
reasonable possibility of substantiating the veteran's claims 
for service connection for a right hip disability and chest 
pain.

3.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in both the right and 
left ears.

4.  Since July 8, 2002, the veteran's right ankle disability 
has been manifested by laxity and no more than moderate 
limitation of motion.

5.  Since July 8, 2002, the veteran's left ankle disability 
has been manifested by laxity and no more than moderate 
limitation of motion.

6.  In a July 1998 rating decision, the RO denied service 
connection for a right knee disability.  The veteran did not 
appeal the decision.  

7.  The veteran's application to reopen his claim for service 
connection for a right knee disability was received by the RO 
on July 8, 2002.  Service connection for a right knee 
disability subsequently was granted, effective July 8, 2002.

8.  The veteran does not allege CUE with respect to the July 
1998 rating decision.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision that denied service 
connection for a right hip disability and chest pain is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen the 
claims for service connection for a right hip disability and 
chest pain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1104 (2005).

3.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2005).

4.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met since July 8, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, DC 5271 (2005).

5.  The criteria for a rating in excess of 10 percent for a 
left ankle disability have not been met since July 8, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, DC 5271 (2005).

6.  The criteria for an effective date prior to July 8, 2002, 
for the award of service connection for a right knee 
disability, have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a July 1998 rating decision, the RO denied the veteran's 
claims for service connection for a right hip disability and 
chest pain.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  Thus, the 
July 1998 decision became final because the appellant did not 
file a timely appeal.

The claims for entitlement to service connection for a right 
hip disability and chest pain may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claim in July 2002.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records, 
post-service VA treatment records, and the veteran's own 
statements.  The RO found that there was no diagnosis of a 
right hip disability or of chest pain, and the claims were 
denied.  

The veteran applied to reopen his claims for service 
connection in July 2002.  The Board finds that the evidence 
received since the last final RO decision in 1998 is not 
cumulative of other evidence of record and raises a 
reasonable possibility of substantiating his claims.

Newly received evidence includes a December 2002 report of a 
VA orthopedic examination in which the veteran is diagnosed 
with trochanteric bursitis of the right hip.  Other newly 
received evidence includes private treatment records dated in 
October 2001 in which the veteran's chest pain is diagnosed 
as angina.  The Board finds these diagnoses to be evidence 
that is both new and material because it establishes a 
current diagnosis for the veteran's complaints of right hip 
trouble and chest pain.  This evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.   New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claims for 
service connection for a right hip disability and chest pain 
will be reopened.  

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his bilateral ankle disabilities on 
the original grants of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection for 
those disabilities.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  As entitlement to compensation had already 
been established for the veteran's bilateral hearing loss 
disability, and an increase in the disability rating is now 
at issue, the present level of disability is of primary 
concern, and the Board need not consider any "staged 
ratings" for that issue.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The veteran contends that he is entitled to increased ratings 
for both his bilateral hearing loss disability and his 
bilateral ankle disabilities.  These claims will be addressed 
in turn.

A.  Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2005).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2005).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, 
however, the veteran's test results do not meet the numerical 
criteria for such a rating, and thus his bilateral hearing 
loss will be rated by the usual method.

The veteran underwent VA audiological examination in November 
2002 and in February 2004.  On examination in November 2002, 
the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
70
75
LEFT
30
30
20
70
80

The averages were 49 in the right ear and 50 in the left ear.  
Speech recognition ability was 96 percent in the right ear 
and 96 percent in the left ear.  

On VA audiological examination in February 2004, the pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
65
75
LEFT
25
20
20
75
80

The averages were 45 in the right ear and 49 in the left ear.  
Speech recognition ability was 98 percent in the right ear 
and 96 percent in the left ear.  

For the right ear, the average pure tone thresholds of 49 and 
45 decibels, along with speech discrimination rates in the 96 
and 98 percentiles warrant a designation of Roman Numeral I 
under Table VI of 38 C.F.R. § 4.85.  For the left ear, the 
average pure tone thresholds of 50 and 49 decibels, along 
with speech discrimination rates in the 96 percentile also 
warrant a designation of Roman Numeral I under Table VI of 
38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where 
the right ear is Roman Numeral I, and the left ear is Roman 
Numeral I, the appropriate rating is 0 percent under 
Diagnostic Code 6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the November 2002 and February 2004 
audiometric test results, as compared to the rating criteria, 
an increased rating may not be granted. 

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right and Left Ankles

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

The standardized description of ankle joint measurements are 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal plantar flexion of the ankle is from 0 to 45 
degrees and normal dorsiflexion of the ankle is from 0 to 20 
degrees.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the 
ankle is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  

The veteran's right and left ankle disabilities have each 
been rated 10 percent disabling under DC 5271, which 
contemplates limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, DC 5271 (2005).  In considering other potentially 
applicable diagnostic codes, the Board finds that DC 5010, 
which contemplates traumatic arthritis, is not applicable, as 
there is no evidence of arthritis in the ankles.  Diagnostic 
codes 5270 (ankylosis of the ankle), 5272 (ankylosis of the 
subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy), are also 
not applicable as there is no evidence of ankylosis, malunion 
or astralgalectomy in this case.  Diagnostic Code 5262 
(impairment of the tibia and fibula) similarly is not 
applicable as there is no evidence of impairment of the tibia 
and fibula in this case.  Accordingly, DCs 5010, 5262, 5270, 
5272, 5273, and 5274 cannot serve as a basis for an increased 
rating in this case.

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  VA and 
private treatment records dated from June 2002 to June 2005 
show that in August 2003 the veteran complained of laxity of 
the ankles.  In October 2003, the veteran had full range of 
motion of the ankles, with pain on the ends of motion.  There 
was no tenderness to palpation. In November 2003, he was 
fitted with air braces, bilaterally, to aid in stability.  
Treatment records dated in December 2003 show that he was 
doing well with the braces.  In May 2005, the veteran's right 
and left ankles were tender to palpation.  He was noted to be 
using crutches due to his ankles.  Physical examination 
revealed "seemingly" normal active range of motion, with 
perhaps more restricted range of motion on the left.  The 
examiner did not test anterior drawer due to his complaints.  
In June 2005, the veteran had painful inversion bilaterally, 
but no excessive instability.  His examination, aside from 
subjective complaints of pain, was noted to be "pretty" 
negative overall.  He was noted to walk without assistive 
devices, and with a normal gait.

The veteran underwent VA examination of the ankles in 
December 2002 and January 2004.  On examination in December 
2002, the veteran complained of instability of the ankles.  
Physical examination of the ankles revealed no redness, heat, 
swelling, or deformity.  Both ankles had 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  He described 
pain on motion, greater on the right than on the left.  No 
swelling of the ankles was noted.  

On examination in January 2004, the veteran complained of 
bilateral ankle pain with weightbearing.  He reported that 
climbing stairs bothered him, and that he avoided squatting 
due to ankle discomfort.  He stated that he had continued to 
have trouble with ankle laxity, but the laxity had improved 
somewhat with the use of ankle braces.  Examination of the 
ankles revealed no redness, heat, swelling, or deformity.  
Range of motion testing was noted to be somewhat difficult on 
the right ankle secondary to complaints of pain not only in 
the ankle, but also in the knee and hip with movement of the 
leg.  The right ankle had dorsiflexion to neutral with 35 
degrees of plantar flexion.  With the knee flexed, 
dorsiflexion was to 10 degrees.  The left ankle had 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  
The veteran complained of pain on motion.  Following 
repetitive use, he had no fatigue, weakness, lack of 
endurance, incoordination, or additional limitation of motion 
in either ankle.  X-ray examination of the ankles revealed no 
evidence of trauma or of degenerative changes. 

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  On every 
examination of the ankles, the veteran has had no more than 
moderate limitation of the range of motion of both ankles.  
In both December 2002 and January 2004, he had nearly full 
range of motion.  While on examination in January 2004, the 
range of motion of the veteran's right ankle was more 
restricted than the range of motion of the left ankle, the 
restriction did not amount to more than moderate limitation 
of motion of the ankle.  The veteran has been noted to have 
laxity of the ankles, although at no time has this laxity 
been noted to be more than moderate.  As the range of motion 
of each of the veteran's ankles has been found to be nearly 
full on every occasion, the Board finds that the weight of 
the evidence demonstrates that the limitation of motion of 
each the right and left ankle is no more than moderate.  
Accordingly, the veteran is not entitled to an increased 
initial rating of 20 percent for either the right or left 
ankle under DC 5271 since July 8, 2002, the effective date of 
service connection.  

The remaining potentially applicable diagnostic code is DC 
5167 (loss of use of foot), which provides for a 40 percent 
disability rating.  While the veteran does have disability of 
the left and right ankles, the medical evidence does not 
show, nor does he allege, that he has actually lost the use 
of either the right or left foot.  He is able to walk and 
stand, and clearly has more function in both feet than would 
be served with amputation stumps.  See 38 C.F.R. § 4.63 
(2005).  Thus, the veteran is not entitled to a 40 percent 
rating for either foot under DC 5167. 

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  However, on repetitive use the veteran has 
been shown to not have increased fatigue, weakness, lack of 
endurance, incoordination, or additional limitation of 
motion.  Thus, even considering the effects of pain on use, 
there is no probative evidence that the right or left ankle 
is limited in motion to the extent that his limitation of 
motion is more than moderate, and the requirements for an 
increased initial rating are therefore not met.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's right and left ankle 
disabilities each continuously have been 10 percent disabling 
since July 8, 2002, when service connection became effective.  
The benefit-of-the-doubt rule has been considered in making 
this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Earlier Effective Date

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2005).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2005).  Norris v. West, 12 Vet. 
App. 413, 421 (1999).

The veteran filed his initial claim for service connection 
for a right knee disability in January 1998, more than one 
year after his separation from active service in December 
1997.  This claim was denied by a July 1998 rating decision 
which became a final decision when the veteran did not file a 
timely appeal.  The veteran filed an application to reopen 
his previously denied claim for service connection for a 
right knee disability in July 2002, and the claim was 
reopened by a November 2004 RO decision.  There is no 
communication of record subsequent to the July 1998 rating 
decision and prior to the July 2002 claim to reopen that can 
be interpreted as a claim for service connection for a right 
knee disability.

The proper effective date for an award based on a claim to 
reopen can be no earlier than the date on which the claim was 
received.  Where the award is based on a claim to reopen, 
only revision based upon CUE may result in the assignment of 
an earlier effective date for the appellant's award.  Rudd v. 
Nicholson, No. 02-0300 (U.S. Vet. App. Aug. 18, 2006).  In 
this case, however, the veteran has not alleged CUE as to the 
July 1998 rating decision.  Thus, the veteran's claim can 
only be interpreted as a freestanding claim for an earlier 
effective date, despite that the July 1998 rating decision 
was not appealed to the Board and thereby became final.  To 
grant an earlier effective date in this circumstance would 
vitiate the rule of finality of prior VA decisions.  See 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  
Therefore, the only the proper effective date of the award of 
benefits is July 8, 2002, the date the application to reopen 
the previously denied claim was received.

There is no legal entitlement to an earlier effective date.  
As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, June 2003, 
August 2004, May 2005, September 2005, and April 2006; rating 
decisions in January 2003, August 2003, November 2004, and 
April 2005; statements of the case in August 2003, November 
2004, and September 2005; and a supplemental statement of the 
case in November 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2006 
statement of the case and the February 2006 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The claims for service connection for a right hip disability 
and chest pain are reopened.  To that extent only, the 
appeals are allowed.

A compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for a right ankle 
disability is denied.

An initial rating in excess of 10 percent for a left ankle 
disability is denied.

An effective date earlier than July 8, 2002, for the award of 
service connection for a right knee disability is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims regarding entitlement to service connection for 
a right hip disability, chest pain, entitlement to an 
increased initial rating for a right knee disability and 
entitlement to a TDIU rating.  Additional development is also 
necessary prior to further disposition of the veteran's 
applications to reopen his claims for service connection for 
a right bundle branch block, a left eye condition, and a 
pulmonary disorder, to include a nodular density in the right 
lung, and scarring in the left lung.

First, having determined that the previously denied claims 
for service connection for a right hip disability and chest 
pain may be reopened, the second step for the Board in this 
case is to assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The veteran's service medical records demonstrate that on 
numerous occasions he complained of chest pain.  His chest 
pain, for the most part, was assessed as being 
musculoskeletal in nature, although in March and April 1995 
it was assessed as mild ischemia.  Post-service treatment 
records show that in October 2001 the veteran had a 
myocardial infarction, and that since that time he has been 
diagnosed with hypertension, left ventricular dysfunction, 
obstructive coronary artery disease, and angina.  On VA 
examination in November 2002 and February 2004, the examiners 
opined that the right bundle branch block with which the 
veteran was diagnosed in service was unrelated to his current 
heart disease.  Neither examiner, however, addressed whether 
the veteran's complaints of chest pain, and in-service 
diagnosis of ischemia, were related to his current diagnoses 
of left ventricular dysfunction, obstructive coronary artery 
disease, and angina.  As the etiology and approximate date of 
symptomatic onset of the veteran's heart disease is not clear 
to the Board, and because an examiner has not yet opined as 
to any relationship between the veteran's in-service 
complaints of chest pain and his current diagnoses of heart 
disease, the Board finds that an examination and etiological 
opinion are in order.

Turning now to the veteran's claim for service connection for 
a right hip disability, the record demonstrates that the 
veteran underwent VA examination of his right hip in December 
2002 and March 2004.  At the time of those examinations, 
however, the veteran was not yet service-connected for his 
right knee disability.  Accordingly, the examiner did not 
address whether the veteran's right knee disability caused or 
contributed to his hip disability.  Because an examiner has 
not yet opined as to any relationship between his right hip 
disability and his service-connected right knee disability, 
the Board finds that an additional examination and 
etiological opinion are in order.

The Board now turns to the veteran's applications to reopen 
previously denied claims for a left eye condition and a 
pulmonary disorder, to include a nodular density in the right 
lung, and scarring in the left lung.  In an April 2005 rating 
decision, the RO found that new and material evidence had 
been submitted sufficient to reopen the claims.  The RO 
appears to have relied upon negative evidence in reopening 
the claims.  Negative evidence, however, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim, and the claims therefore cannot be reopened on the 
basis of negative evidence.  See 38 C.F.R. § 3.156(a) (2005).

The RO declined to reopen the claim for service connection 
for a right bundle branch block, but the veteran was never 
informed of the evidence that would be sufficient to reopen 
his previously denied claim, as required by Kent v. 
Nicholson, No. 04-181 2006, __ Vet. App. __, 2006 U.S. Vet. 
App. Claims LEXIS 151 (U.S. Vet. App. Mar. 31, 2006).  
Accordingly, although the RO has adjudicated the issues of 
entitlement to service connection for a left eye condition 
and a pulmonary disorder on the merits, the Board finds that 
each of these claims must be remanded for additional 
development pursuant to the holding in Kent.  That recent 
decision requires that VA look at the bases for the prior 
denial and notify the veteran as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient at 
the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.    Kent v. Nicholson, No. 04-181 2006, __ Vet. 
App. __, 2006 U.S. Vet. App. Claims LEXIS 151 (U.S. Vet. App. 
Mar. 31, 2006).  In this case, the veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claims for service connection.  On remand, he should be so 
notified.

Turning next to the veteran's claim for an increased rating 
for a right knee disability, in May 2005, the RO received a 
notice of disagreement from the veteran as to the rating 
assigned in a November 2004 rating decision on the initial 
grant of service connection for a right knee disability.  It 
does not appear from a review of the claims folder that the 
veteran has been issued a statement of the case on this 
issue.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, with regard to the issue of entitlement to service 
connection for chest pain, the Board finds that this issue is 
inextricably intertwined with the veteran's new claim of 
entitlement to service connection for coronary artery 
disease.  With regard to the issue of entitlement to TDIU, 
the Board finds that this claim is intertwined with the 
issues being remanded.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the etiology of his 
right hip disability.  Any further 
indicated studies must also be 
conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide an opinion as 
to whether it is as likely as not (a 50 
percent probability or greater) that 
the veteran's right hip disability is 
causally or etiologically related to 
his service-connected right knee 
disability.  The examiner should 
further provide an opinion as to 
whether the veteran's right hip 
disability is aggravated by his 
service-connected right knee or ankle 
disabilities.  The examiner should 
provide the rationale for the opinions 
provided.  If necessary, the examiner 
should reconcile his or her opinion 
with all other opinions of record.

2.  Schedule the veteran for a VA 
cardiovascular examination for the 
purpose of ascertaining the etiology of 
his various chest or cardiovascular 
disorders, including, but not limited 
to, chest pain (costochondritis), 
hypertension, left ventricular 
dysfunction, obstructive coronary 
artery disease, angina, and a previous 
myocardial infarction.  Any further 
indicated studies must also be 
conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether there it is as likely as 
not (50 percent probability or greater) 
that any chest pain, hypertension, 
myocardial infarction, or any other 
cardiovascular disorder, is causally or 
etiologically related to the veteran's 
period of active service, including his 
in-service complaints of chest pain and 
diagnoses of mild ischemia.  The 
examiner should also provide an opinion 
as to the approximate date of 
symptomatic onset of the veteran's 
current cardiovascular disorders.  All 
necessary studies should be 
accomplished if deemed necessary.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for a right bundle branch 
block, a left eye condition, and a 
pulmonary disorder, to include a 
nodular density in the right lung, and 
scarring in the left lung, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., 
evidence of a current disability 
related to the right bundle branch 
block, evidence of a current diagnosis 
of a left eye condition, and evidence 
of a current diagnosis of a pulmonary 
disorder or disease).  

4.  Issue a statement of the case which 
addresses the issue of entitlement to an 
increased initial rating for a right knee 
disability, currently rated 10 percent 
disabling.  

5.  Then, after ensuring any other 
necessary development has been 
completed, including adjudication of 
the new claim of entitlement to service 
connection for coronary artery disease, 
readjudicate the claims for service 
connection for chest pain, a right hip 
disability, to include as secondary to 
a service-connected right knee 
disability, for a right bundle branch 
block, a left eye condition, and a 
pulmonary disorder, to include a 
nodular density in the right lung, and 
scarring in the left lung, and 
readjudicate the claim for entitlement 
to a TDIU rating (including whether 
referral of the claim to the 
appropriate department officials under 
38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted).  If the 
decision remains adverse to the 
veteran, issue the veteran and his 
representative a supplemental statement 
of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


